_____________

                                      No. 95-3937MN
                                      _____________

United States of America,                   *
                                            *
                     Appellee,              *   Appeal from the United States
                                            *   States District Court for the
      v.                                    *   District of Minnesota.
                                            *
Eliseo Rodrigo Romo,                        *
                                            *
                     Appellant.             *
                                      _____________

                              Submitted:      March 11, 1996

                               Filed: April 9, 1996
                                    _____________

Before FAGG, BRIGHT, and WOLLMAN, Circuit Judges.
                              _____________


FAGG, Circuit Judge.


      Under the "safety valve" exception to statutory minimum sentences,
a drug defendant may be given a more lenient sentence within the otherwise
applicable       guidelines   range     if,    among   other    things,    the    defendant
"provide[s] to the Government all information and evidence the defendant
has concerning the offense or offenses that were part of the same course
of conduct or of a common scheme or plan."             18 U.S.C. § 3553(f)(5) (1994);
U.S.S.G. § 5C1.2(5) (1995).           After Eliseo Rodrigo Romo pleaded guilty to
aiding     and     abetting    the    possession       with    intent      to    distribute
methamphetamine,       the    district     court   found      Romo   failed     to   satisfy
§ 3553(f)(5) and imposed the statutory minimum sentence of ten years
imprisonment.         Romo    appeals    his    sentence,      asserting    he    satisfied
§ 3553(f)(5) because he gave the Government the names of persons involved
in the offense and explained the drug distribution system and his role in
it.   We affirm.
     To satisfy § 3553(f)(5), Romo was required to disclose all the
information he possessed about his involvement in the crime and his chain
of distribution, including the identities and participation of others.
United States v. Ivester, 75 F.3d 182, 184 (4th Cir. 1996); United States
v. Arrington, 73 F.3d 144, 148 (7th Cir. 1996); United States v. Acosta-
Olivas, 71 F.3d 375, 377-78 (10th Cir. 1995).      Romo had the burden to show,
through    affirmative   conduct,   that   he   gave    the   Government   truthful
information and evidence about the relevant crimes before sentencing.
Ivester, 75 F.3d at 184-85; Arrington, 73 F.3d at 148; see also United
States v. Dinges, 917 F.2d 1133, 1135 (8th Cir. 1990).              We review the
district court's finding that Romo did not satisfy § 3553(f)(5) for clear
error.    Acosta-Olivas, 71 F.3d at 378 n.3; United States v. Rogdriguez, 69
F.3d 136, 144 (7th Cir. 1995); United States v. Edwards, 65 F.3d 430, 433
(5th Cir. 1995).


     The district court's finding is not clearly erroneous.          The district
court stated Romo had "placed his allegiance with gang activity rather than
providing assistance to the government," and had not offered specific
enough information about his role or the role or identity of others
involved in his drug activity.       Although Romo gave the Government some
limited information about his crime, the presentence report indicated Romo
did not tell the Government the whole story about his role in the
distribution chain and his gang's involvement.         See Edwards, 65 F.3d at 433
(considering information in presentence report to conclude defendant failed
to satisfy § 3553(f)(5)).      Romo failed to respond to the Government's
initial request for a written chronological summary of his drug trafficking
activities.    See Arrington, 73 F.3d at 148.          Similarly, Romo failed to
respond to the Government's presentence letter expressing concern about
Romo's failure to give accurate and specific information about his criminal
drug activities and asking Romo to provide more information before the
sentencing hearing.


     We affirm Romo's sentence.




                                      -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-